Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance.  The prior art does not teach or suggest the following which is present in all of the independent claims of the application:

predicting, based at least in part on the historical split ticket information, one or more candidate items from the list of unallocated items of the first open ticket to split from the first open ticket to a new split ticket associated with the first customer;

Zamer discloses a restaurant bill splitting system.  (Zamer, abstract).  Although the Zamer reference discloses creating an inventory of food items for the table as a whole, this is preceded by taking an order associated with an individual customer.  (Zamer, para 0055,”Once each order at the table is associated with a user, at step 206, the waiter device 150 transmits this information to the service provider, and the service provider server 180 creates an inventory of items ordered by the specific user and/or the table as a whole.”) .  According the table inventory is not strictly unallocated in light of initial order taking step.  (Patent Board Decision dated 3/8/21, “But, we agree with Appellant that there is nothing in the cited portions of Zamer that discloses or suggests allocating items on an open ticket to a customer based on historical tickets that indicate associations between items and customers, i.e., using past transaction information to decide, given a list of unallocated items, what item 


The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687